— Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting defendant of grand larceny in the third degree and criminal possession of stolen property in the second degree, we find that the verdict was not against the weight of the evidence. Each of defendant’s remaining claims was found lacking in merit in a prior appeal by a codefendant (see, People v Bishop, 115 AD2d 242). (Appeal from judgment of Ontario County Court, Henry, J. — grand larceny, third degree, and another offense.) Present — Denman, J. P., Green, Pine, Balio and Law-ton, JJ.